

115 HR 3156 IH: To establish the Water Science Centers within the United States Geological Survey.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3156IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Soto introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Water Science Centers within the United States Geological Survey. 
1.Water Science Centers EstablishedThere are hereby established, within the United States Geological Survey, local Water Science Centers that shall collect and disseminate reliable, impartial, and timely information about the Nation's water resources.  